Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to October 26, 2018.  Please inform the examiner of any related cases, abandoned, pending, or allowed.  In the present specification, dosing is discussed in paragraphs 105-106.  As explained, it does not appear to be distinguished from any conventional dosing of blood products in general.
Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on 12/8/20 is acknowledged.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Munsch in view of Yuan.
Munsch (British J of Surgery) entitled “Hydroxyethyl Starch:  An Alternative to Plasma for Postoperative Volume Expansion After Cardiac Surgery” teaches in the abstract, administering plasma protein fraction in the early postoperative period.  No particular strategy for dosing is discussed beyond observing standard hemodynamic criteria.  
The claims differ from Munsch in that they specify albumin and dosing.
Yuan (The American J of Surgery) entitled “Is Albumin Administration Beneficial in Early Stage of Postoperative Hypoalbuminemia Following Gastrointestinal Surgery?” teaches in the abstract, administering albumin postoperatively.  On page 752 column 2 under Clinical Procedure, albumin was administered from the day of surgery through postop day 2 for a total of three doses.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to administer plasma protein fraction postoperatively as taught by Munsch and to include a large proportion of albumin and administer a pulse dosing regimen because Yuan teaches administering an albumin preparation postoperatively in separate doses.  The present specification explains in paragraph 106 that pulse dosing .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 an effective dose is administered but the claim does not state what it is effective for.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because it is not directed to the elected invention.  Correction is required.  See MPEP § 608.01(b).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bell (10,525,107) is a related patent.
Bell (2019/0321449) is a related application.
Castro (2020/0129550) is a related application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916.  The examiner can normally be reached on M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/RALPH J GITOMER/Primary Examiner, Art Unit 1655